DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Allowable Subject Matter
Claims 1, 2, 3, 5, 6, and 8 through 19 are allowed.
 The following is an examiner’s statement of reasons for allowance:  
The prior art does not teach: 
 A semiconductor package comprising: and a molding layer surrounding the chip stack and the outer wire, wherein the first unit outer wire includes a first segment and a second segment, wherein the first segment is in contact with the second segment to form an acute angle adjacent to a point at which the first and second segments intersect, wherein the outer wire includes a second unit outer wire stacked over the first unit outer wire, wherein the second unit outer wire includes a third segment and a fourth segment, wherein the third segment intersects with the fourth segment to form an acute angle adjacent to a point at which the first and second segments intersect, and wherein the second segment of the first unit outer wire intersects with the third segment of the second unit outer wire to form an acute angle adjacent to a point at which the second segment of the first unit outer wire intersects with the third segment of the second unit outer wire.
A semiconductor package comprising: a chip stack and a molding layer surrounding the chip stack and a first wire, wherein the first wire has a zigzag form, wherein the first wire includes a plurality of unit wires arranged along a vertical direction, and wherein each of the plurality of unit wires includes two diagonal shaped segments having a positive (+) slope and a negative (-) slope.
A semiconductor package, further comprising: a molding layer surrounding a chip stack and a first wire disposed over a package substrate; and a first wire pad, wherein the peripheral area includes an inner peripheral area and an outer peripheral area surrounding the inner peripheral area, wherein the first wire pad is disposed in the outer peripheral area, wherein the first wire is disposed over the first wire pad, wherein a side surface of the first wire pad is exposed on a side surface of the molding layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817       

/BRADLEY SMITH/Primary Examiner, Art Unit 2817